ICJ_023_TreatmentAirCrew_USA_SUN_1954-07-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

TREATMENT IN HUNGARY OF
AIRCRAFT AND CREW OF

UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. UNION OF
SOVIET SOCIALIST REPUBLICS)

ORDER OF JULY 12th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

TRAITEMENT EN HONGRIE
D’UN AVION DES ÉTATS-UNIS
D’AMERIQUE ET DE SON ÉQUIPAGE

(ÉTATS-UNIS D’AMERIQUE c. UNION DES
RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 12 JUILLET 1954
This Order should be cited as follows:

“Case of the treatment in Hungary of aïrcrajt of
United States of America,
Order of July r2th, 1954: I. C. J. Reports 1954, p. 103.”

La présente ordonnance doit étre citée comme suit :

«Affaire du traitement en Hongrie d'un avion
des États-Unis d'Amérique,
Ordonnance du 12 juillet 1954: C. I. J. Recueil 1954, p. 103.»

 

Sales aumber 122
N° de vente:

 

 

 
103

COUR INTERNATIONALE DE JUSTICE

1954
Le 12 juillet
ANNÉE 1954 Rôle général

n° 23

12 juillet 1954

TRAITEMENT EN HONGRIE
D’UN AVION DES ÉTATS-UNIS
D’AMERIQUE ET DE SON ÉQUIPAGE

(ÉTATS-UNIS D’AMERIQUE c. UNION
DES RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE

Présents : Sir Arnold MCNAIR, Président; M. GUERRERO, Vice-
Président ; MM. ALVAREZ, BASDEVANT, HACKWORTH,
WINIARSKI, KLAESTAD, BADAWI, READ, Hsu Mo, Levi
CARNEIRO, ARMAND-UGoN, KOJEVNIKOV,  Juges ;
M. GARNIER-COIGNET, Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour:

Rend l'ordonnance suivante :

Considérant que, le 3 mars 1954, l’ambassadeur des Etats-Unis
d'Amérique aux Pays- -Bas a déposé au Greffe une requête, datée du
16 février 1954, signée par l'agent du Gouvernement des États-Unis
d'Amérique, introduisant devant la Cour une instance contre le
Gouvernement de l'Union des Républiques socialistes soviétiques

4
AVION DES É.-U ET ÉQUIPAGE (ORDONN. DU 12 VII 54) 104

au sujet « de certains actes accomplis par ce dernier Gouvernement
de concert avec le Gouvernement de la République populaire de
Hongrie » ; ;
Considérant qu’à la même date, l’'ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une autre requête
datée du 16 février 1954, signée par l'agent du Gouvernement des
États-Unis d'Amérique, introduisant devant la Cour une instance
contre le Gouvernement de la République populaire de Hongrie
pour la même question, le Gouvernement des Etats-Unis exprimant
le désir que les deux requêtes soient examinées en même temps ;

Considérant que la requête introduisant une instance contre
l’Union des Républiques socialistes soviétiques a été dûment com-
muniquée par le Greffe à l'ambassadeur de l'Union des Républiques
socialistes soviétiques aux Pays-Bas, le 3 mars 1954;

Considérant que les deux requêtes ont été dûment communiquées
par le Greffe à tous les Membres des Nations Unies, par l'entremise
du Secrétaire général des Nations Unies, ainsi qu'aux autres Etats
admis à ester en justice devant la Cour ;

Considérant que la requête introduisant une instance contre
l’Union des Républiques socialistes soviétiques a été communiquée,
le 3 mars 1954, par le Greffe au ministre des Affaires étrangères de
la République populaire de Hongrie et que communication de la
requête des États-Unis d'Amérique introduisant une instance contre
la République populaire de Hongrie a été faite à la même date à
l'ambassadeur de l’Union des Républiques socialistes soviétiques
aux Pays-Bas ;

Considérant que la requête introduisant l'instance contre l’Union
des Républiques socialistes soviétiques contient le paragraphe sui-
vant :

«Le Gouvernement des États-Unis, en présentant à la Cour la
présente requête, déclare accepter la juridiction de la Cour dans la
présente affaire. I] ne semble pas qu’à ce jour, le Gouvernement
soviétique ait remis une déclaration à la Cour, et bien qu'il ait été
invité à le faire par le Gouvernement des États-Unis dans la note
jointe en annexe, il n’a fait aucune réponse utile à cette invitation.
Le Gouvernement soviétique est cependant qualifié pour reconnaître
la juridiction de la Cour en la matière et il lui est loisible, lorsque
cette requête lui sera notifiée par le Greffier, conformément au
Règlement de la Cour, de prendre les mesures nécessaires pour que
soit confirmée la juridiction de la Cour à l'égard des deux parties
au différend. .

Ainsi, le Gouvernement des Etats-Unis fonde la juridiction de la
Cour sur les considérations qui précèdent et sur l’article 36, para-
graphe 1, du Statut. »

Considérant que, par lettre du 30 avril 1954, reçue au Greffe le
3 mai 1954, l'ambassadeur de l'Union des Républiques socialistes

5
AVION DES É.-U ET ÉQUIPAGE (ORDONN. DU I2 VII 54) 105

soviétiques aux Pays-Bas a déclaré que le Gouvernement de l'Union
des Républiques socialistes soviétiques

«estime inacceptable la proposition du Gouvernement des Etats-
Unis d'Amérique d’examiner à la Cour internationale de Justice
l'affaire concernant l’avion américain qui a violé la frontière d'Etat
de la République populaire hongroise »

et que:
«il n’y a pas d'objet pour l'examen à la Cour internationale de
Justice »

et enfin que :

«compte tenu de ce qui a été exposé ci-dessus, le Gouvernement
soviétique ne voit pas de raisons pour que cette question soit exa-
minée à la Cour internationale de Justice » ;

Considérant qu’une copie de cette lettre a été communiquée à
l'agent du Gouvernement des États-Unis d'Amérique, par lettre
datée du 5 mai 1954 ;

Considérant que, dans ces conditions, la Cour doit constater
qu’elle ne se trouve en présence d’aucune acceptation par le Gouver-
nement de l’Union des Républiques socialistes soviétiques de la
juridiction de la Cour pour connaître du différend faisant l’objet de
la requête dont elle a été saisie par le Gouvernement des Etats-
Unis et, qu’en conséquence, elle ne peut donner suite à cette requête ;

La Cour

ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le douze juillet mil neuf cent cinquante-
quatre, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au

Gouvernement des États-Unis d'Amérique et au Gouvernement de
l'Union des Républiques socialistes’ soviétiques.

Le Président,
(Signé) Arnold D. McNarr.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
